Exhibit 10.1

EXECUTION VERSION

INCREMENTAL JOINDER AGREEMENT NO. 4 AND

FOURTH AMENDMENT TO CREDIT AGREEMENT

This INCREMENTAL JOINDER AGREEMENT NO. 4 AND FOURTH AMENDMENT TO CREDIT
AGREEMENT (this “Fourth Amendment”), dated as of September 21, 2017 and
effective as of the Effective Date (as hereinafter defined), is made and entered
into by and among STATION CASINOS LLC, a Nevada limited liability company (the
“Borrower”), the GUARANTORS party hereto, RED ROCK RESORTS, INC. (“RRR”),
STATION HOLDCO LLC (“Holdco”, and together with the Borrower, the Guarantors
party hereto and RRR, the “Station Parties”), each of the INCREMENTAL REVOLVING
FACILITY LENDERS (as hereinafter defined) party hereto, each of the INCREMENTAL
TERM A-3 FACILITY LENDERS (as hereinafter defined) party hereto, each of the
REVOLVING LENDERS party hereto, each of the TERM A FACILITY LENDERS party
hereto, each of the TERM A-3 FACILITY LENDERS party hereto, each of the L/C
LENDERS (as hereinafter defined) party hereto and DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, as administrative agent under the Existing Credit Agreement
referred to below (together with its successors and assigns in such capacity,
the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 8,
2016 (as amended by that certain First Amendment to Credit Agreement, dated as
of January 30, 2017, that certain Incremental Joinder Agreement, dated as of
January 30, 2017, that certain Second Amendment to Credit Agreement, dated as of
April 5, 2017, that certain Incremental Joinder Agreement No. 2 and Third
Amendment to Credit Agreement, dated as of May 2, 2017, and that certain
Incremental Joinder Agreement No. 3, dated as of May 10, 2017, and as it may be
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”), among the
Borrower, the Guarantors, the banks, financial institutions and other entities
from time to time party thereto as lenders (including the L/C Lenders and the
Swingline Lender), Administrative Agent, Deutsche Bank AG Cayman Islands Branch,
as collateral agent, and the other parties thereto;

WHEREAS, pursuant to Section 2.12 of the Credit Agreement, the Borrower has
requested that (i) those certain financial institutions party hereto and listed
on Schedule A hereto (the “Incremental Revolving Facility Lenders”) provide in
the aggregate $96,000,000 in Incremental Revolving Commitments having the same
terms as the Closing Date Revolving Commitments, as amended hereby (the
“Incremental Revolving Facility Commitments” and the loans made thereunder, the
“Incremental Revolving Facility Loans”) and (ii) those certain financial
institutions party hereto and listed on Schedule B hereto (the “Incremental Term
A-3 Facility Lenders”) party hereto provide in the aggregate $34,029,592.94 in
New Term Loan Commitments having the same terms as the existing Term A-3
Facility Commitments, as amended hereby (the “Incremental Term A-3 Facility Loan
Commitments” and the loans made thereunder, the “Incremental Term A-3 Facility
Loans”);

WHEREAS, the Borrower intends to, prior to, concurrently with and following the
Effective Date, issue up to $550,000,000 in aggregate principal amount of new
senior unsecured notes in one or more tranches (the “New Senior Notes”) which in
part will constitute a Permitted Refinancing of the Senior Unsecured Notes and
in part will constitute Permitted Unsecured Indebtedness;



--------------------------------------------------------------------------------

WHEREAS, the Borrower has further requested that the Lenders party hereto agree
to amend the Existing Credit Agreement subject to and in accordance with the
terms and conditions set forth herein to, among other things, extend the R/C
Maturity Date and the Term A Facility Maturity Date;

WHEREAS, the proceeds of the New Senior Notes and the Incremental Term A-3
Facility Loans will be used on the Effective Date to (a) repay the Borrower’s
existing Senior Unsecured Notes, (b) repay the Term A-3 Facility Loans held
immediately prior to the effectiveness of this Fourth Amendment by certain
non-consenting Lenders, (c) repay outstanding revolving loans under the
Revolving Facility to the extent of available proceeds and (d) pay fees and
expenses in connection with the Transactions;

WHEREAS, pursuant to Section 13.04(b) of the Existing Credit Agreement, the
Borrower may, at its option, either (a) require any Revolving Lender, Term A
Facility Lender, or Term A-3 Facility Lender that does not consent to this
Fourth Amendment to assign all of its rights and obligations under the Existing
Credit Agreement with respect to all of such non-consenting Revolving Lender’s,
Term A Facility Lender’s, or Term A-3 Facility Lender’s Revolving Loans and
Revolving Commitments, Term A Facility Loans and Term A-3 Facility Loans, as
applicable, to one or more assignees or (b) terminate the Commitments or prepay
the Loans, as applicable, of any Revolving Lender, Term A Facility Lender or
Term A-3 Facility Lender that does not consent to this Fourth Amendment and
replace such terminated Commitments or prepaid Loans, as applicable, or
(c) consummate any combination of clause (a) and clause (b);

WHEREAS, the Borrower has elected to apply a portion of the proceeds of the
Incremental Term A-3 Facility Loans to repay and replace the Term A-3 Facility
Loans held immediately prior to the effectiveness of this Fourth Amendment by
certain non-consenting Lenders; and

WHEREAS, each Incremental Revolving Lender, Incremental Term A-3 Facility
Lender, L/C Lender, Revolving Lender, Term A Facility Lender and Term A-3
Facility Lender party hereto and the Administrative Agent is willing, on the
terms and subject to the conditions set forth below, to enter into this Fourth
Amendment and to consent to the amendments of and waivers under the Amended
Credit Agreement described herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. Except as otherwise expressly provided herein,
capitalized terms used in this Fourth Amendment (including in the Recitals and
the introductory paragraph above) shall have the meanings given in the Amended
Credit Agreement (as defined below), and the rules of construction set forth in
the Amended Credit Agreement shall apply to this Fourth Amendment.

 

2



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1 Amendments to Existing Credit Agreement.

(a) Subject to the conditions and upon the terms set forth in this Fourth
Amendment and in reliance on the representations and warranties of the Station
Parties set forth in this Fourth Amendment, the Borrower, the other Station
Parties, each of the Incremental Revolving Facility Lenders, Incremental Term
A-3 Facility Lenders, L/C Lenders, Revolving Lenders, Term A Facility Lenders
and Term A-3 Facility Lenders party hereto and the Administrative Agent agree
that on the Effective Date, simultaneously with the effectiveness of the
provisions of Articles III and IV below, the Existing Credit Agreement shall be
amended as set forth in Exhibit A attached hereto (double underlining indicates
new language and strikethrough indicates language that has been deleted) (the
Existing Credit Agreement, as so amended by this Fourth Amendment, the “Amended
Credit Agreement”).

(b) The corresponding Annexes to the Existing Credit Agreement are hereby
restated as set forth in the Amended Credit Agreement.

(c) Pursuant to Section 13.04(b)(B) of the Existing Credit Agreement and without
limiting the terms thereof, the Borrower may, in its discretion, (i) require any
Revolving Lender, Term A Facility Lender, or Term A-3 Facility Lender that does
not consent to this Fourth Amendment to assign all of its rights and obligations
under the Existing Credit Agreement with respect to all of such non-consenting
Revolving Lender’s, Term A Facility Lender’s, or Term A-3 Facility Lender’s
Revolving Loans and Revolving Commitments, Term A Facility Loans and Term A-3
Facility Loans, as applicable, to one or more assignees, (ii) terminate the
Commitments or prepay the Loans, as applicable, of any Revolving Lender, Term A
Facility Lender or Term A-3 Facility Lender, in each case that does not consent
to this Fourth Amendment and replace such terminated Commitments or prepaid
Loans, as applicable, or (iii) consummate any combination of clause (i) and
clause (ii).

(d) The Borrower hereby elects to apply $23,125,007.85 of the principal amount
of the Incremental Term A-3 Facility Loans to repay and replace a like principal
amount of the Term A-3 Facility Loans held immediately prior to the
effectiveness of this Fourth Amendment by certain non-consenting Lenders and
hereby directs the Administrative Agent to apply the proceeds of such
Incremental Term A-3 Facility Loans to repay the Term A-3 Facility Loans of such
non-consenting Lenders in accordance with the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE III

AGREEMENT TO PROVIDE NEW TERM LOAN COMMITMENTS

SECTION 3.1 Agreement to Make New Term Loans. Each Incremental Term A-3 Facility
Lender hereby agrees, severally and not jointly, to provide its respective
Incremental Term A-3 Facility Loan Commitment as set forth on Schedule A annexed
hereto on the terms set forth in this Fourth Amendment, and its Incremental Term
A-3 Facility Loan Commitment shall be binding as of the Effective Date (as
defined below). Each Incremental Term A-3 Facility Lender hereby agrees,
severally and not jointly, to make an Incremental Term A-3 Facility Loan to the
Borrower having the same terms as the Term A-3 Facility Loans on the Effective
Date in the amount of its Incremental Term A-3 Facility Loan Commitment.
Additionally, by delivering its consent to this Fourth Amendment, the Declining
Lender hereby agrees that effective on and as of the Effective Date, its Term A
Facility Loans shall be automatically converted to Term A-3 Facility Loans
having the same terms as the Term A-3 Facility Loans set forth in the Amended
Credit Agreement and the other Credit Documents after giving effect to this
Fourth Amendment.

SECTION 3.2 New Loans and Commitments. The Incremental Term A-3 Facility Loan
Commitment of each Incremental Term A-3 Facility Lender is in addition to such
Incremental Term A-3 Facility Lender’s existing Loans and Commitments under the
Existing Credit Agreement, if any (which shall continue under and be subject in
all respects to the Amended Credit Agreement), and, immediately after giving
effect to the amendments contemplated hereby, will be subject in all respects to
the terms of the Amended Credit Agreement (and, in each case, the other Credit
Documents).

SECTION 3.3 Applicable Margin. The Applicable Margin for the Incremental Term
A-3 Facility Loans shall be the same as the Applicable Margin with respect to
the Term A-3 Facility Loans after giving effect to this Fourth Amendment.

SECTION 3.4 Maturity Date. The maturity date for the Incremental Term A-3
Facility Loans shall be the Term A Facility Maturity Date after giving effect to
this Fourth Amendment.

SECTION 3.5 Principal Payments. Borrower hereby promises to pay Administrative
Agent for the account of the Incremental Term A-3 Facility Lenders with
Incremental Term A-3 Facility Loans in repayment of the principal of such
Incremental Term A-3 Facility Loans in accordance with Section 3.01(e) and
Annex C of the Amended Credit Agreement (in each case, as amended hereby). The
amortization payments in Annex C of the Amended Credit Agreement (as amended
hereby) include amounts due in respect of all Term A-3 Facility Loans
outstanding on the Effective Date after giving effect to the transactions
contemplated herein (including, for the avoidance of doubt, the Incremental Term
A-3 Facility Loans).

SECTION 3.6 Incremental Term A-3 Facility Loan Commitments.

(a) This Fourth Amendment represents Borrower’s request for the Incremental Term
A-3 Facility Loan Commitments to be provided on the terms set forth herein on
the Effective Date and for the Incremental Term A-3 Facility Loans to be made
thereunder to be funded on the Effective Date. It is the understanding,
agreement and

 

4



--------------------------------------------------------------------------------

intention of the parties that all Incremental Term A-3 Facility Loans shall be
part of the same Tranche of Loans as the Term A-3 Facility Loans made on the
Third Amendment Effective Date and shall constitute Loans and Term A-3 Facility
Loans under the Credit Documents. Any Incremental Term A-3 Facility Loans shall
be subject to the provisions of the Amended Credit Agreement and the other
Credit Documents and shall be on terms and conditions identical to the Term A-3
Facility Loans made in connection with the Third Amendment, as such terms and
conditions are amended by this Fourth Amendment and the Amended Credit
Agreement.

(b) The Incremental Term A-3 Facility Loan Commitments may be drawn in no more
than a single drawing on the Effective Date. Upon such Borrowing, the
Incremental Term A-3 Facility Loans so borrowed shall automatically become Loans
and Term A-3 Facility Loans outstanding under the Amended Credit Agreement. The
Incremental Term A-3 Facility Loan Commitments shall terminate automatically
at 5:00 p.m. New York time on the Effective Date (after giving effect to the
funding of the Incremental Term A-3 Facility Loans thereunder).

(c) The parties hereto agree that on and after the Effective Date, unless the
context shall otherwise require, (i) the Term A-3 Facility shall constitute the
“Term A Facility”, (ii) the Term A-3 Facility Commitments shall constitute “Term
A Facility Commitments”, (iii) the Term A-3 Facility Lenders shall constitute
“Term A Facility Lenders” and (iv) the Term A-3 Facility Loans shall constitute
“Term A Facility Loans”, in each case, for all purposes of the Amended Credit
Agreement and the other Credit Documents. For the avoidance of doubt, the Term
A-3 Facility and Term A-3 Facility Loans shall also have all terms expressly
applicable to the Term A-3 Facility and the Term A-3 Facility Loans.

SECTION 3.7 Agreements of Incremental Term A-3 Facility Lenders. Each
Incremental Term A-3 Facility Lender (a) represents and warrants that it is
legally authorized to enter into this Fourth Amendment; (b) confirms that it has
received a copy of the Amended Credit Agreement, this Fourth Amendment and the
other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Fourth Amendment; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Amended
Credit Agreement, the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes each
applicable Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Amended Credit Agreement, the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to each such Agent, as applicable, by the terms
thereof, together with such powers as are incidental thereto; (e) hereby affirms
the acknowledgements and representations of such Incremental Term A-3 Facility
Lender as a Lender contained in Section 12.07 of the Amended Credit Agreement;
and (f) agrees that it will be bound by the provisions of the Amended Credit
Agreement and will perform in accordance with the terms of the Amended Credit
Agreement all the obligations which by the terms of the Amended Credit Agreement
are required to be performed by it as a

 

5



--------------------------------------------------------------------------------

Lender, including its obligations pursuant to Section 13.05 of the Amended
Credit Agreement. Each Incremental Term A-3 Facility Lender acknowledges and
agrees that upon its execution of this Fourth Amendment that such Incremental
Term A-3 Facility Lender shall on and as of the Effective Date become, or
continue to be, a “Term A-3 Facility Lender” under, and for all purposes of, the
Amended Credit Agreement and the other Credit Documents, shall be subject to and
bound by the terms thereof, shall perform all the obligations of and shall have
all rights of a Lender thereunder, and shall make available such amount to fund
its ratable share of outstanding Incremental Term A-3 Facility Loans on the
Effective Date as the Fourth Amendment Refinancing Arranger may instruct. Each
Incremental Term A-3 Facility Lender has delivered herewith to the Borrower and
the Administrative Agent such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such Incremental Term
A-3 Facility Lender may be required to deliver to the Borrower and the
Administrative Agent pursuant to Section 5.06 of the Amended Credit Agreement.

SECTION 3.8 Excess Cash Flow. Each Incremental Term A-3 Facility Lender, Term A
Facility Lender and Term A-3 Facility Lender party hereto, on behalf of itself
and its successors and assigns, hereby agrees and elects to decline all
prepayments of the Term A Facility Loans and Term A-3 Facility Loans (including
the Incremental Term A-3 Facility Loans) to be made pursuant to
Section 2.10(a)(iv) of the Amended Credit Agreement from and after the Effective
Date.

ARTICLE IV

AGREEMENT TO PROVIDE INCREMENTAL REVOLVING FACILITY COMMITMENTS

SECTION 4.1 Agreement to Provide Incremental Revolving Facility Commitments.
Each Incremental Revolving Facility Lender hereby agrees, severally and not
jointly, to provide its respective Incremental Revolving Facility Commitment as
set forth on Schedule B annexed hereto on the terms set forth in this Fourth
Amendment, and its Incremental Revolving Facility Commitment shall be binding as
of the Effective Date.

SECTION 4.2 New Loans and Commitments. The Incremental Revolving Facility
Commitment of each Incremental Revolving Facility Lender is in addition to such
Incremental Revolving Facility Lender’s existing Loans and Commitments under the
Existing Credit Agreement, if any (which shall continue under and be subject in
all respects to the Amended Credit Agreement), and, immediately after giving
effect to the amendments contemplated hereby, will be subject in all respects to
the terms of the Amended Credit Agreement (and, in each case, the other Credit
Documents).

SECTION 4.3 Incremental Revolving Facility Commitments.

(a) This Fourth Amendment represents Borrower’s request for Incremental
Revolving Facility Commitments to be provided on the terms set forth herein on
the Effective Date and for the Incremental Revolving Facility Loans to be made
thereunder to be funded from time to time after the Effective Date in accordance
with the Amended Credit Agreement. It is the understanding, agreement and
intention of the parties that

 

6



--------------------------------------------------------------------------------

(i) the Incremental Revolving Facility Commitments shall be part of the same
Tranche of Commitments as the Closing Date Revolving Commitments and shall
constitute Closing Date Revolving Commitments, Revolving Commitments and
Commitments under the Credit Documents and (ii) all Incremental Revolving
Facility Loans incurred pursuant to the Incremental Revolving Facility
Commitments shall be part of the same Tranche of Loans as the Revolving Loans
incurred pursuant the Closing Date Revolving Commitments and shall constitute
Loans and Revolving Loans under the Credit Documents. The Incremental Revolving
Facility Commitments and Incremental Revolving Facility Loans shall be subject
to the provisions of the Amended Credit Agreement and the other Credit Documents
and shall be on terms and conditions identical to the Closing Date Revolving
Commitments and the Revolving Loans incurred pursuant to the Closing Date
Revolving Commitments, respectively, in each case, as such terms and conditions
amended by the Amended Credit Agreement and this Fourth Amendment.

(b) The Incremental Revolving Facility Commitments may be drawn from time to
time after the Effective Date in accordance with Section 2.01(a) of the Amended
Credit Agreement and shall terminate as set forth in Section 2.04(a)(iv) of the
Amended Credit Agreement. The Incremental Revolving Facility Loans borrowed
under the Incremental Revolving Facility Commitments shall be repaid in
accordance with Section 3.01(a) of the Amended Credit Agreement. To the extent
necessary for the Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans to be held by the Revolving Lenders and the Incremental
Revolving Facility Lenders ratably in accordance with their respective Revolving
Commitments after giving effect to this Fourth Amendment, the Revolving Lenders
and Incremental Revolving Facility Lenders shall assign, transfer or purchase,
as applicable, interests in the Revolving Loans, L/C Liabilities and Swingline
Loans in accordance with Section 2.12(d) of the Amended Credit Agreement as if
the Incremental Revolving Facility Commitments were Incremental Revolving
Commitments incurred on the Effective Date.

SECTION 4.4 Agreements of Revolving Lenders. Each Incremental Revolving Facility
Lender (a) represents and warrants that it is legally authorized to enter into
this Fourth Amendment; (b) confirms that it has received a copy of the Amended
Credit Agreement, this Fourth Amendment and the other Credit Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Fourth Amendment; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Amended Credit Agreement, the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes each applicable Agent to take such action
as agent on its behalf and to exercise such powers and discretion under the
Amended Credit Agreement, the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to each such
Agent, as applicable, by the terms thereof, together with such powers as are
incidental thereto; (e) hereby affirms the acknowledgements and representations
of such Incremental Revolving Facility Lender as a Lender contained in
Section 12.07 of the Amended Credit Agreement; and (f) agrees that it will

 

7



--------------------------------------------------------------------------------

be bound by the provisions of the Amended Credit Agreement and will perform in
accordance with the terms of the Amended Credit Agreement all the obligations
which by the terms of the Amended Credit Agreement are required to be performed
by it as a Lender, including its obligations pursuant to Section 13.05 of the
Amended Credit Agreement. Each Incremental Revolving Facility Lender
acknowledges and agrees that upon its execution of this Fourth Amendment that
such Incremental Revolving Facility Lender shall on and as of the Effective Date
become, or continue to be, a “Revolving Lender” under, and for all purposes of,
the Amended Credit Agreement and the other Credit Documents, shall be subject to
and bound by the terms thereof, shall perform all the obligations of and shall
have all rights of a Lender thereunder, and shall make available such amount to
fund its ratable share of outstanding Incremental Revolving Facility Loans from
time to time after the Effective Date in accordance with the Amended Credit
Agreement. Each Incremental Revolving Facility Lender has delivered herewith to
the Borrower and the Administrative Agent such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Incremental Revolving Facility Lender may be required to deliver to the
Borrower and the Administrative Agent pursuant to Section 5.06 of the Amended
Credit Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce (a) the Incremental Revolving Facility Lenders to provide the
Incremental Revolving Facility Commitments, (b) the Incremental Term A-3
Facility Lenders to provide the Incremental Term A-3 Facility Loan Commitments
and (c) the L/C Lenders, the Revolving Lenders, the Term A Facility Lenders and
the Term A-3 Facility Lenders to agree to this Fourth Amendment, the Station
Parties represent to the Administrative Agent, the L/C Lenders, the Incremental
Revolving Facility Lenders, the Incremental Term A-3 Facility Lenders, the
Revolving Lenders, the Term A Facility Lenders and the Term A-3 Facility Lenders
that, as of the Effective Date and giving effect to all of the transactions
occurring on the Effective Date:

SECTION 5.1 Corporate Existence. Borrower and each other Station Party (a) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses (b)(ii)
and (c) where the failure thereof individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.2 Action; Enforceability. Borrower and each other Station Party has
all necessary corporate or other organizational power, authority and legal right
to execute, deliver and perform its obligations under this Fourth Amendment and
to consummate the transactions herein contemplated; the execution, delivery and
performance by Borrower and each other Station Party of this Fourth Amendment
and the consummation of the transactions herein contemplated have been duly
authorized by all necessary corporate, partnership or other organizational
action on its part; and this Fourth Amendment has been duly and validly executed

 

8



--------------------------------------------------------------------------------

and delivered by each Station Party and constitutes its legal, valid and binding
obligation, enforceable against each Station Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws of general
applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

SECTION 5.3 No Breach; No Default.

(a) None of the execution, delivery and performance by any Station Party of this
Fourth Amendment nor the consummation of the transactions herein contemplated do
or will (i) conflict with or result in a breach of, or require any consent
(which has not been obtained and is in full force and effect) under (x) any
Organizational Document of any Station Party or (y) any applicable Requirement
of Law (including, without limitation, any Gaming Law) or (z) any order, writ,
injunction or decree of any Governmental Authority binding on any Station Party,
or tortiously interfere with, result in a breach of, or require termination of,
any term or provision of any Contractual Obligation of any Station Party or
(ii) constitute (with due notice or lapse of time or both) a default under any
such Contractual Obligation or (iii) result in or require the creation or
imposition of any Lien (except for the Liens created pursuant to the Security
Documents) upon any Property of any Station Party pursuant to the terms of any
such Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or
(iii) which would not reasonably be expected to result in a Material Adverse
Effect; and

(b) No Default or Event of Default has occurred and is continuing.

SECTION 5.4 Credit Document Representations. Each of the representations and
warranties made by the Borrower or any of the other Station Parties in or
pursuant to the Credit Documents to which such entity is a party, as amended
hereby, are true and correct in all material respects as of such date (except to
the extent such representations and warranties are qualified by “materiality” or
“Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (except to the extent such representations and
warranties are qualified by “materiality” or “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects)).

 

9



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO THE EFFECTIVE DATE

This Fourth Amendment shall become effective on the date (the “Effective Date”)
on which each of the following conditions is satisfied or waived:

SECTION 6.1 Execution of Counterparts. The Administrative Agent shall have
received executed counterparts of this Fourth Amendment from each Station Party,
the L/C Lenders, the Incremental Revolving Facility Lenders, the Incremental
Term A-3 Facility Lenders and the Lenders who have consented hereto
(constituting collectively the Required Tranche Lenders under the Existing
Credit Agreement with respect to the Revolving Facility, the Term A Facility and
the Term A-3 Facility).

SECTION 6.2 Consent to Amendments. At such time that this Fourth Amendment
becomes effective, (i) all Term A Facility Loans are held by Term A Facility
Lenders, (ii) all Term A-3 Facility Loans are held by Term A-3 Facility Lenders,
(iii) all Revolving Loans and Revolving Commitments are held by Revolving
Lenders and (iv) all L/C Commitments are held by L/C Lenders, in each case, who
have consented to this Fourth Amendment with respect to their entire respective
Term A Facility Loans, Term A-3 Facility Loans, Revolving Loans and Revolving
Commitments and L/C Commitments, as applicable (after giving effect to Article
II, Section 2.1(d) hereof).

SECTION 6.3 Corporate Documents. The Administrative Agent shall have received:

(a) certified true and complete copies of the Organizational Documents of each
Station Party and of all corporate or other authority for each Station Party
(including board of directors (or other applicable governing authority)
resolutions and evidence of the incumbency, including specimen signatures, of
officers) with respect to the execution, delivery and performance of this Fourth
Amendment and the extensions of credit hereunder, certified as of the Effective
Date as complete and correct copies thereof by the secretary or an assistant
secretary of each such Station Party (provided that, in lieu of attaching such
Organizational Documents and/or evidence of incumbency, such certificate may
certify that (x) since the Closing Date (or such later date on which the
applicable Station Party became party to the Credit Documents), there have been
no changes to the Organizational Documents of such Station Party and (y) no
changes have been made to the incumbency certificate of the officers of such
Station Party delivered on the Closing Date (or such later date referred to
above));

(b) a certificate as to the good standing of each Station Party as of a recent
date, from the Secretary of State (or other applicable Governmental Authority)
of its jurisdiction of incorporation; and

(c) a customary closing certificate of a Responsible Officer of the Borrower
certifying to the foregoing.

 

10



--------------------------------------------------------------------------------

SECTION 6.4 Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion of (i) Milbank, Tweed, Hadley & McCloy, special New
York, Delaware and California counsel for the Station Parties and
(ii) Brownstein Hyatt Farber Schreck, LLP, special Nevada counsel for the
Station Parties, in each case (A) dated the Effective Date, (B) addressed to
Administrative Agent and the Lenders and (C) in a form reasonably satisfactory
to Administrative Agent.

SECTION 6.5 Fees, Costs and Expenses. All of the fees payable to the Fourth
Amendment Arrangers in connection with this Fourth Amendment in accordance with
separate fee letters entered into by the Borrower and each such Fourth Amendment
Arranger (if any) and all of the reasonable and documented out-of-pocket costs
and expenses (including the reasonable fees, expenses and disbursements of
Latham & Watkins LLP and one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents) incurred by the Agents in connection with
the negotiation, preparation, execution and delivery of this Fourth Amendment
and the extension of the Revolving Facility, the Term A-3 Facility and the Term
A Facility and the syndication of the Incremental Term A-3 Facility Loan
Commitments and the Incremental Revolving Facility Commitments shall have been
paid.

SECTION 6.6 No Default or Event of Default; Representations and Warranties True.
Both immediately prior to and immediately after giving effect to this Fourth
Amendment and all of the transactions contemplated in connection therewith:

(a) no Event of Default shall have occurred and be continuing; and

(b) each of the representations and warranties made by the Station Parties in
Article V hereof and in Article VI of the Existing Credit Agreement and in
Article VI of the Amended Credit Agreement and in each of the other Credit
Documents to which it is a party shall be true and correct in all material
respects on and as of the Effective Date (it being understood and agreed that
any such representation or warranty which by its terms is made as of an earlier
date shall be required to be true and correct in all material respects only as
such earlier date, and that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the applicable date).

SECTION 6.7 Flood Insurance Requirements. Administrative Agent shall have
received from Borrower (i) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Real Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and the
applicable Station Party relating thereto) and (ii) if any portion of any
Mortgaged Real Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968, the applicable Station Party shall have,
with a financially sound and reputable insurer (determined at the time such
insurance was obtained), flood insurance in an amount and otherwise sufficient
to comply with all applicable rules and regulations promulgated pursuant to such
Flood Insurance Laws and deliver evidence of such compliance in form and
substance reasonably acceptable to Administrative Agent.

 

11



--------------------------------------------------------------------------------

SECTION 6.8 Notice of Borrowing. Administrative Agent shall have received a
Notice of Borrowing, duly completed and complying with Section 4.05 of the
Existing Credit Agreement.

SECTION 6.9 Use of Proceeds. The Borrower shall apply, concurrently with the
making of the Incremental Term A-3 Facility Loans, the proceeds of the
Incremental Term A-3 Facility Loans and the New Senior Notes, without
differentiation, to (a) repay the Borrower’s existing Senior Unsecured Notes,
(b) repay the Term A-3 Facility Loans held immediately prior to the
effectiveness of this Fourth Amendment by certain non-consenting Lenders,
(c) repay outstanding revolving loans under the Revolving Facility to the extent
of available proceeds and (d) pay fees and expenses in connection with the
Transactions.

SECTION 6.10 Pro Forma Compliance. Borrower shall be in compliance with the
Financial Maintenance Covenants (as in effect under the Existing Credit
Agreement) on a Pro Forma Basis as of the most recent Calculation Date
(calculated in accordance with Section 2.12(b)(v) of the Existing Credit
Agreement) and the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower demonstrating the calculations thereof in
reasonable detail.

ARTICLE VII

POST-CLOSING REQUIREMENTS

SECTION 7.1 Post-Closing Real Property. Borrower shall as soon as practicable,
but not later than sixty (60) days after the Effective Date (or such later date
as Administrative Agent may determine in its reasonable discretion), deliver or
cause to be delivered to Collateral Agent the following items with respect to
each Mortgaged Real Property, each in form and substance reasonably acceptable
to Administrative Agent:

(a) an amendment to each Mortgage encumbering a Mortgaged Real Property to
include the Incremental Term A-3 Facility Loans and the Incremental Revolving
Facility Loans in the obligations secured by such Mortgage (the “Mortgage
Amendments”), each duly executed and delivered by an authorized officer of each
Credit Party party thereto and in form suitable for filing and recording in all
filing or recording offices that Administrative Agent may deem necessary or
desirable unless Administrative Agent is satisfied in its reasonable discretion
that Mortgage Amendments are not required in order to secure the applicable
Credit Party’s obligations as modified hereby;

(b) a mortgage modification endorsement or local equivalent with respect to the
Mortgaged Properties, each in form and substance reasonably satisfactory to
Administrative Agent, or other endorsements acceptable to Administrative Agent;
and

(c) with respect to each Mortgage Amendment, legal opinions, each of which shall
be addressed to Administrative Agent, Collateral Agent and the Lenders, dated
the effective date of such Mortgage Amendment and covering such matters as the
Administrative Agent shall reasonably request in a manner customary for
transactions of this type.

 

12



--------------------------------------------------------------------------------

SECTION 7.2 Collateral Expenses. Borrower agrees to pay all fees, costs and
expenses incurred in connection with the preparation, execution, filing and
recordation of the Mortgage Amendments, including, without limitation,
reasonable attorneys’ fees, title insurance premiums, filing and recording fees,
title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes, if any, and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments and the other matters
described in Section 7.1.

ARTICLE VIII

VALIDITY OF OBLIGATIONS AND LIENS

SECTION 8.1 Validity of Obligations. Borrower and each Guarantor acknowledges
and agrees that, both before and after giving effect to this Fourth Amendment,
Borrower and each Guarantor is, jointly and severally, indebted to the Lenders
and the other Secured Parties for the Obligations (including the Obligations in
respect of the Incremental Revolving Facility Commitments and the Incremental
Term A-3 Facility Loans provided pursuant to this Fourth Amendment), without
defense, counterclaim or offset of any kind. The Borrower and each Guarantor
hereby ratifies and reaffirms the validity, enforceability and binding nature of
such Obligations both before and after giving effect to this Fourth Amendment
(except as the enforceability thereof may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and subject to general
principles of equity).

SECTION 8.2 Validity of Liens and Credit Documents. Borrower and each other
Station Party hereby ratifies and reaffirms the validity and enforceability
(except as the enforceability thereof may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and subject to general
principles of equity) of the Liens and security interests granted to Collateral
Agent for the benefit of the Secured Parties to secure all of the Obligations
(including the Obligations in respect of the Incremental Revolving Facility
Commitments and the Incremental Term A-3 Facility Loans provided pursuant to
this Fourth Amendment) by Borrower and each other Station Party pursuant to the
Credit Documents to which any of Borrower or such other Station Party is a party
and hereby confirms and agrees that notwithstanding the effectiveness of this
Fourth Amendment, and except as expressly amended by this Fourth Amendment, each
such Credit Document is, and shall continue to be, in full force and effect and
each is hereby ratified and confirmed in all respects.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 Notice. For purposes of the Amended Credit Agreement, the initial
notice address of each Incremental Revolving Facility Lender and Incremental
Term A-3 Facility Lender (other than any Incremental Revolving Facility Lender
or Incremental Term A-3 Facility Lender that, immediately prior to the execution
of this Fourth Amendment, is a “Lender” under the Existing Credit Agreement)
shall be as set forth below its signature to this Fourth Amendment.

 

13



--------------------------------------------------------------------------------

SECTION 9.2 Amendment, Modification and Waiver. This Fourth Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 13.04
of the Amended Credit Agreement).

SECTION 9.3 Entire Agreement. This Fourth Amendment, the Existing Credit
Agreement and the other Credit Documents, constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

SECTION 9.4 GOVERNING LAW. THIS FOURTH AMENDMENT, AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS FOURTH AMENDMENT, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF
ANOTHER JURISDICTION.

SECTION 9.5 SUBMISSION TO JURISDICTION. EACH PARTY HERETO AGREES THAT
SECTION 13.09(b) OF THE EXISTING CREDIT AGREEMENT SHALL APPLY TO THIS FOURTH
AMENDMENT MUTATIS MUTANDIS.

SECTION 9.6 Severability. Wherever possible, each provision of this Fourth
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Fourth Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Fourth Amendment.

SECTION 9.7 Counterparts. This Fourth Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Fourth Amendment
by facsimile or other electronic transmission (including portable document
format (“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 9.8 Lead Arrangers and Bookrunners. The Borrower has appointed Deutsche
Bank Securities Inc. (the “Fourth Amendment Refinancing Arranger”), JPMorgan
Chase Bank, N.A., Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Citizens Bank, N.A., Credit Suisse
Securities (USA) LLC, Fifth Third Bank, Macquarie Capital (USA) Inc., SunTrust
Robinson Humphrey, Inc., UBS Securities LLC and Wells Fargo Securities, LLC
(collectively, the “Fourth Amendment Arrangers”) to act as lead arrangers and
bookrunners for this Fourth Amendment. Anything herein to the contrary

 

14



--------------------------------------------------------------------------------

notwithstanding, the Fourth Amendment Arrangers shall have no powers, duties or
responsibilities under this Fourth Amendment or any of the other Credit
Documents, except in their respective capacities, as applicable, as the
Administrative Agent, Collateral Agent, a Lender or a L/C Lender thereunder.

SECTION 9.9 LandCo Credit Agreement. The Borrower hereby notifies the Agents and
the Lenders that the LandCo Credit Agreement (as defined in the Existing Credit
Agreement) has been repaid in full and that LandCo Holdings (as defined in the
Existing Credit Agreement) and its Subsidiaries have been designated as
Restricted Subsidiaries under the Amended Credit Agreement.

SECTION 9.10 Credit Document. This Fourth Amendment shall constitute a “Credit
Document” as defined in the Amended Credit Agreement.

SECTION 9.11 No Novation. This Fourth Amendment shall not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the priority of any Credit Document (as
defined in the Existing Credit Agreement) or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement or the instruments,
documents and agreements securing the same, which shall remain in full force and
effect. Nothing in this Fourth Amendment shall be construed as a release or
other discharge of the Borrower or any other Station Party from any of its
obligations and liabilities under the Existing Credit Agreement or the other
Credit Documents (as defined in the Existing Credit Agreement).

[Remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

Borrower: STATION CASINOS LLC

By:   /s/Stephen L. Cootey Name:   Stephen L. Cootey Title:   Executive Vice
President, Chief Financial Officer & Treasurer

[Signature Page to Fourth Amendment]

 



--------------------------------------------------------------------------------

NP BOULDER LLC

NP CENTERLINE HOLDINGS LLC

NP DURANGO LLC

NP FIESTA LLC

NP INSPIRADA LLC

NP IP HOLDINGS LLC

NP LAKE MEAD LLC

NP MT. ROSE LLC

NP OPCO HOLDINGS LLC

NP OPCO LLC

NP PALACE LLC

NP RED ROCK LLC

NP RENO CONVENTION CENTER LLC

NP RANCHO LLC

NP SANTA FE LLC

NP SONOMA LAND HOLDINGS LLC

NP STEAMBOAT LLC

NP SUNSET LLC

NP TEXAS LLC

NP TOWN CENTER LLC

STATION GVR ACQUISITION, LLC

FERTITTA ENTERTAINMENT LLC

FE LANDCO MANAGEMENT LLC

RRR PALMS LLC

FIESTA PARENTCO, L.L.C.

FP HOLDINGS, L.P.

FP HOLDCO, L.L.C.

FPIII, L.L.C.

PALMS PLACE, LLC

PPII HOLDINGS, L.L.C.

N-M VENTURES LLC

N-M VENTURES II LLC

PALMS LEASECO LLC

NP LANDCO HOLDCO LLC

NP TROPICANA LLC

CV PROPCO, LLC

By:   /s/Stephen L. Cootey Name:   Stephen L. Cootey Title:   Authorized Person

[Signature Page to Fourth Amendment]

 



--------------------------------------------------------------------------------

SC MADERA DEVELOPMENT, LLC

SC MADERA MANAGEMENT, LLC

SC MICHIGAN, LLC

SC SONOMA DEVELOPMENT, LLC

SC SONOMA MANAGEMENT, LLC

By:   /s/Frank J. Fertitta III Name:   Frank J. Fertitta III Title:   President

[Signature Page to Fourth Amendment]

 



--------------------------------------------------------------------------------

RED ROCK RESORTS, INC.

STATION HOLDCO LLC

By:   /s/ Stephen L. Cootey Name:     Stephen L. Cootey Title:   Executive Vice
President, Chief Financial Officer & Treasurer

[Signature Page to Fourth Amendment]

 



--------------------------------------------------------------------------------

Acknowledged and Agreed by: DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
Administrative Agent

By:   /s/ Ian Dorrington Name:   Ian Dorrington Title:   Managing Director By:  
/s/ Anca Trifan Name:   Anca Trifan Title:   Managing Director

[Signature Page to Fourth Amendment]

 



--------------------------------------------------------------------------------

SCHEDULE A

Incremental Revolving Facility Commitments

 

Name of Incremental Revolving Facility Lender

   Amount  

Wells Fargo Bank, N.A.

   $ 96,000,000.00     

 

 

 

Total:

   $ 96,000,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE B

Incremental Term A-3 Facility Loan Commitments

 

Name of Incremental Term A-3 Facility Lender

   Amount  

Deutsche Bank AG Cayman Islands Branch

   $ 5,029,592.94  

Wells Fargo Bank, N.A.

   $ 29,000,000.00     

 

 

 

Total:

   $ 34,029,592.94     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Amendments to Existing Credit Agreement

[See Attached]